                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GABRIEL JOSE NEVAREZ,

               Plaintiff,

v.                                                             No. 1:19-cv-00443-KG-SCY

MICHAEL T. ROCKHOLD,

               Defendant.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees of Costs, Doc. 2, filed May 14, 2019, (“Application”), and on

Plaintiff’s Civil Rights Complaint Pursuant to 42 U.S.C. § 1983, Doc. 1, filed May 14, 2019,

(“Complaint”).

Application to Proceed in forma pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “The statute [allowing a litigant to proceed in forma pauperis] was intended

for the benefit of those too poor to pay or give security for costs....” Adkins v. E.I. DuPont de

Nemours & Co., 335 U.S. 331, 344 (1948). While a litigant need not be “absolutely destitute,”
“an affidavit is sufficient which states that one cannot because of his poverty pay or give security

for the costs and still be able to provide himself and dependents with the necessities of life.” Id.

at 339.

          The Court will grant Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs. Plaintiff signed an affidavit stating he is unable to pay the costs of these proceedings

and provided the following information: (i) Plaintiff's monthly income is $789.89; (ii) Plaintiff is

unemployed; (iii) Plaintiff’s monthly expenses total $850.00; and (iv) Plaintiff has $789.89 in cash

and $20.00 in a checking account. The Court finds that Plaintiff is unable to pay the costs of this

proceeding because his monthly expenses exceed his monthly income, he is unemployed and he

only has a small amount of money in a bank accounts.

Dismissal of Proceedings In Forma Pauperis

          Plaintiff filed his Complaint using the form “Civil Rights Complaint Pursuant to

42 U.S.C. § 1983.” Plaintiff's Complaint, which is difficult to understand, and the police report

attached to the Complaint indicate the following factual background. Defendant called the police

to report his car was being vandalized by Plaintiff and when Defendant informed Plaintiff that he

was "calling the cops" Plaintiff picked up two rocks and held them as if he was going to throw

them at Defendant. Complaint at 8-9. The police later located Plaintiff who stated that he was

struck by a vehicle driven by Defendant and that he "backed [Defendant] away with a rock because

[Defendant] was coming for him." Complaint at 8-9. Plaintiff indicates he was "falsely charged,"

"falsely incarcerated," and suffered "emotional distress." Complaint at 3.

          Plaintiff's Complaint fails to state a claim pursuant to 42 U.S.C. § 1983 because Defendant

is not a state actor and Plaintiff has not alleged that Defendant conspired with state actors to violate

Plaintiff's federal rights. See McCarty v. Gilchrist, 646 F.3d 1281, 1285 (10th Cir. 2011)(“Section



                                                   2
1983 provides a federal civil remedy for the deprivation of any rights, privileges, or immunities

secured by the Constitution by any person acting under color of state law”); Beedle v. Wilson, 422

F.3d 1059, 1073 (10th Cir. 2005) (a plaintiff can state a cognizable § 1983 claim against private

citizens if he adequately alleges that the private citizen defendants conspired with state actors to

violate his federal rights).

        Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915. The statute

governing proceedings in forma pauperis states “the court shall dismiss the case at any time if the

court determines that . . . the action . . . is frivolous or malicious; ... fails to state a claim on which

relief may be granted; ... or seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2). The Court dismisses Plaintiff's civil rights claim pursuant to

42 U.S.C. § 1983 for failure to state a claim.

        The Court, having dismissed the only federal law claim and noting there is no diversity

jurisdiction, declines to exercise supplemental jurisdiction over the "emotional distress" claim. See

28 U.S.C. § 1367(c)(3) ("The district courts may decline to exercise supplemental jurisdiction over

a claim . . . if . . .the district court has dismissed all claims over which it has original jurisdiction").

        IT IS ORDERED that:

        (i)     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees of

                Costs, Doc. 2, filed May 14, 2019, is GRANTED.

        (ii)    This case is DISMISSED without prejudice.




                                                 __________________________________
                                                 UNITED STATES DISTRICT JUDGE




                                                     3
